Filed 1/29/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                       DIVISION ONE


MICHAEL RUBIN et al.,
        Plaintiffs and Appellants,
                                                     A140387
v.
ALEX PADILLA, as Secretary of State,                 (Alameda County
etc.,                                                Super. Ct. No. RG11605301)
        Defendant and Respondent;
INDEPENDENT VOTER PROJECT et al.,
        Interveners and Respondents.


        Three small political parties and several party members and candidates sought to
invalidate California’s electoral system for statewide and legislative offices, contending
the system, which consists of an open nonpartisan election followed by a runoff between
the top-two candidates, deprives them of equal protection and associational and voting
rights secured by the state and federal Constitutions. According to plaintiffs, because
“minor” party candidates are typically eliminated in the primary election, they are denied
the constitutional right to participate in the general election upon a showing of substantial
public support. Plaintiffs also contend their associational rights are violated by the
effective limitation of their participation to the primary election, when voter participation
is typically less than half that of the general election. In addition, plaintiffs claim the
electoral system denies them equal protection because they are no longer able to regularly
participate in the general election, as they were under the prior electoral system. Finally,
plaintiffs contend the trial court erred in granting a demurrer to their complaint, without
permitting them a hearing on the evidentiary support for their claims.
       We affirm the trial court’s dismissal of the action. Given the structure of
California’s “top-two” electoral system, minor-party candidates have no right to appear
on the general election ballot merely because they have made a showing of significant
public support. The role played by the general election under the former partisan system
is fulfilled by the primary election in the top-two system, and there is no material barrier
to minor-party participation in the primary election. Further, the failure of minor-party
candidates to appear on the general election ballot does not substantially burden their
members’ rights of political association and expression, and California’s interest in
expanding participation in the electoral process is adequate to justify any burden that may
occur. Lastly, because California’s electoral system treats all political parties identically,
plaintiffs’ claim that they are denied equal protection of the laws is groundless.
                                    I. BACKGROUND
       In November 2011, plaintiffs filed an action against the Secretary of State (the
Secretary) challenging the constitutionality of California’s “top-two” system for electing
statewide and legislative officeholders, enacted by the passage of Proposition 14 in 2010.
The top-two system consists of an open nonpartisan primary followed by a general
election runoff between the primary’s top-two vote-getters. Plaintiffs consist of three
“minor” political parties, the Green Party of Alameda County, Libertarian Party of
California, and Peace and Freedom Party of California, several minor-party members,
and four potential minor-party candidates for offices subject to the challenged electoral
process.1

       1
         By convention, we use the term “minor party” to refer to any political party other
than the Republican and Democratic parties, without intending to demean the importance
or standing of such parties. The individual plaintiffs are Michael Rubin, Steve Collett,
Marsha Feinland, Charles L. Hooper, Katherine Tanaka, C.T. Weber, and Cat Woods.
The complaint identifies Rubin and Tanaka as members of the Green Party of Alameda
County and the Green Party of California, Woods as a member of the Peace and Freedom
Party of California, Collett and Hooper as members of the Libertarian Party of California
and 2012 legislative candidates from that party, and Feinland and Weber as members of
the Peace and Freedom Party of California and 2012 legislative candidates from their
party.


                                              2
       The operative pleading, plaintiffs’ second amended complaint (complaint), alleges
two causes of action under the state and federal Constitutions, contending the top-two
system denies plaintiffs access to the ballot because it precludes minor-party candidates
from participating in the general election, even when they have demonstrated “substantial
support” in the primary election, and denies equal protection because it was designed by
the drafters of Proposition 14 to accomplish just such exclusion. The trial court permitted
several persons and entities to intervene to defend the top-two system, including Abel
Maldonado, a former state Senator who was involved in the passage of Proposition 14.2
       In support of their constitutional claims, plaintiffs allege that in 2012, the most
recent election year prior to the filing of the complaint, nine minor-party candidates in
California received 5 percent or more of the primary vote in races governed by the top-
two system. Many other minor-party candidates received over 2 percent of the vote. The
primary’s leading minor-party vote-getter, from the Green Party, received 18.6 percent of
the vote for a seat in the United States Congress. Yet none of these candidates appeared
on the general election ballot, since they failed to place in the top-two positions. Out of
more than 150 races governed by the top-two system in the 2012 election, only three
minor-party candidates advanced to the general election. Accordingly, the minor parties
were represented by no general election candidate for 98 percent of statewide and
legislative offices.
       According to the complaint, this placed a substantial limitation on the ability of
minor-party candidates to participate in the electoral process because “the California
general election ballot is the moment of peak participation by voters, media, and the
candidates themselves.” Less than half the number of voters statewide participated in the
2012 primary election than the general election—5.3 million voters in the primary
compared to 13.2 million in the general election. This effect was accentuated by the
scheduling of the primary in June, five months before the general election. After the


       2
        The other interveners are Californians to Defend the Open Primary, Independent
Voter Project, and David Takashima.


                                              3
passage of five months between the primary and general elections, the complaint alleged,
“whatever messages the [minor] parties were able to disseminate during their primary
election participation had likely dissipated.”
       The complaint also alleges that, prior to implementing the current process,
California’s election laws guaranteed that one candidate from each qualified political
party could appear on the general election ballot. In contrast, the current process permits
only two candidates on the general election ballot, typically excluding most of the minor-
party candidates. According to the complaint, the intent of the drafters of Proposition 14
was to bring about this exclusion, favoring “ ‘moderate’ candidates from the two major
parties while excluding those who represent minor party perspectives.” The ballot
argument in favor of the passage of Proposition 14, included in a mailing to voters,
stated, “ ‘Proposition 14 will help elect more practical office-holders who are more open
to compromise.’ ” Then-state Senator Maldonado was allegedly quoted as stating the
purpose of the process was to promote “ ‘pragmatic’ political perspectives.” “Pragmatic”
and “practical” were, plaintiffs alleged, “code words demonstrating their intent to
eliminate varying political perspectives from the statewide general election.”
       The trial court rejected plaintiff’s claims, sustaining a demurrer to the complaint
without leave to amend. Stated briefly, the trial court reasoned that the electoral system
imposes no restriction on the access of minor-party candidates to the nonpartisan primary
ballot and found no right to participate in the subsequent general election ballot, absent a
top-two finish. Plaintiffs contend the trial court erred both procedurally, in failing to give
them an opportunity to develop the factual basis for their claims, and substantively, in
rejecting their constitutional arguments.
                                     II. DISCUSSION
A. Legal Background
       1. California’s Top-Two System
       The top-two system was inserted into the California Constitution by
Proposition 14, which was placed on the ballot by the Legislature in 2009 and passed by
voters the following year. (Cal. Const., art. 2, § 5; Sen. Const. Amend. No. 4, Stats. 2009


                                                 4
(2009–2010 Reg. Sess.) res. ch. 2, pp. A-1–A-2; see generally Field v. Bowen (2011)
199 Cal. App. 4th 346, 351 (Field).) Under the system, statewide executive offices and
state and federal legislative offices are designated “voter-nominated” offices.
(Cal. Const., art. II, § 5, subd. (a); Elec. Code, § 359.5.) Every other year in June, prior
to the general election in November, a primary election is held for voter-nominated
offices in which all voters and candidates, without regard to their party affiliation, are
permitted to participate. (Cal. Const., art. II, § 5, subd. (a); Elec. Code, §§ 359.5, 1200,
1201.) The prerequisites for inclusion on the voter-nominated primary ballot are
minimal: the payment of a filing fee and the submission of a declaration of candidacy
and nomination papers bearing the signatures of at most 100 nominators. (Elec. Code,
§§ 8020, subd. (a), 8040, 8041, 8062, subd. (a), 8103.)3
       So long as they are affiliated with a “qualified” political party, the primary
candidates may list their “party preference” on the election ballot.4 (Cal. Const., art. II,
§ 5, subd. (b); Elec. Code, §§ 5100, 13105, subd. (a).) The primary election does not,
however, result in the selection of party “nominees,” which are defined by statute as
party-affiliated candidates “who are entitled by law to participate in the general election
for office.” (Cal. Const., art. II, § 5, subd. (b); Elec. Code, § 332.5.) Rather, only the two
candidates receiving the most votes in the primary election, regardless of party affiliation,
advance to the general election. (Cal. Const., art. II, § 5; Elec. Code, § 8141.5.)
Accordingly, no party is entitled to place a candidate on the general election ballot, and
two candidates stating the same party preference may appear on the general election for
the same voter-nominated office if they are the first and second place finishers. (Elec.
Code, § 8141.5.) The Election Code expressly states the purpose of the primary is not “to

       3
        A petition with an appropriate number of signatures can be submitted in lieu of
the payment of the filing fee. (Elec. Code, § 8106, subd. (a).)
       4
         To become qualified, a political party must demonstrate significant public
support through one of three statutorily prescribed methods. (See Elec. Code, § 5100.)
We take judicial notice that the Secretary’s Web site lists all three minor-party plaintiffs
as qualified political parties  (as of January 29, 2015).


                                              5
determine the nominees of a political party”; rather, it “serves to winnow the candidates
for the general election to the candidates receiving the highest or second highest number
of votes cast at the primary election.” (Id., § 359.5, subd. (a).)
       Proposition 14 effected a substantial change in the California electoral process.
Prior to its passage, the primary election served to designate the party nominees for what
are now voter-nominated offices. Those nominees were selected by the vote only of
members of the party they represented. Each qualified party was entitled to place one,
and only one, nominee on the general election ballot. (See Elec. Code, former §§ 2151,
15451; Field, supra, 199 Cal.App.4th at p. 351.) While parties no longer have the right
to place a candidate on the general election ballot for voter-nominated offices, the
Elections Code allows parties to use “any other lawful mechanism . . . for the purposes of
choosing the candidate who is preferred by the party for a . . . voter-nominated office.”
(Id., § 332.5.) Political parties may endorse, support, or oppose any candidate for such
offices. (Cal. Const., art. II, § 5, subd. (b); Elec. Code, § 332.5.)
       2. Constitutional Limitations on State Electoral Regulation
       Beginning with Williams v. Rhodes (1968) 393 U.S. 23 (Williams), the Supreme
Court decided a series of cases evaluating electoral laws that had the effect of restricting
the access of independent and minor-party candidates to the ballot.5 Judged largely under
the federal equal protection clause, the laws typically created financial barriers to
candidacy or imposed different ballot qualification requirements for such candidates.
(Clements v. Fashing (1982) 457 U.S. 957, 964–965 (Clements).) The court recognized
such laws “place burdens on two different, although overlapping, kinds of rights—the

       5
         We will be considering federal decisions almost exclusively. The California
Supreme Court’s decisions in this area have been limited, and the court’s most recent
decision held that it “has followed closely” the federal First Amendment analysis in
evaluating challenges to electoral laws under the free speech provisions of the California
Constitution. (Edelstein v. City and County of San Francisco (2002) 29 Cal. 4th 164, 174,
179.) The decision instructs reviewing courts not to depart from the federal analysis
unless there are “cogent reasons to do so.” (Id. at p. 179.) Plaintiffs do not distinguish
between the state and federal Constitutions in their arguments and have made no attempt
to provide “cogent reasons” for departing from federal authority.


                                               6
right of individuals to associate for the advancement of political beliefs, and the right of
qualified voters, regardless of their political persuasion, to cast their votes effectively.
Both of these rights, of course, rank among our most precious freedoms.” (Williams, at
p. 30.)
          In the course of these decisions, the court recognized the constitutional protection
given to the participation of minor parties and unaffiliated candidates in the electoral
process. “A burden that falls unequally on new or small political parties or on
independent candidates impinges, by its very nature, on associational choices protected
by the First Amendment. It discriminates against those candidates and—of particular
importance—against those voters whose political preferences lie outside the existing
political parties. [Citation.] By limiting the opportunities of independent-minded voters
to associate in the electoral arena to enhance their political effectiveness as a group, such
restrictions threaten to reduce diversity and competition in the marketplace of ideas.
Historically political figures outside the two major parties have been fertile sources of
new ideas and new programs; many of their challenges to the status quo have in time
made their way into the political mainstream. [Citations.] In short, the primary values
protected by the First Amendment—‘a profound national commitment to the principle
that debate on public issues should be uninhibited, robust, and wide-open,’ [citation]—are
served when election campaigns are not monopolized by the existing political parties.”
(Anderson v. Celebrezze (1983) 460 U.S. 780, 793–794 (Anderson).)
          Posed against the interest of minor parties and independent candidates in
unfettered access to the ballot are the states’ “broad powers to regulate voting.”
(Williams, supra, 393 U.S. at p. 34.) “[A]s a practical matter, there must be a substantial
regulation of elections if they are to be fair and honest and if some sort of order, rather
than chaos, is to accompany the democratic processes.” (Storer v. Brown (1974)
415 U.S. 724, 729–730 (Storer).) “States have important interests in protecting the
integrity of their political processes from frivolous or fraudulent candidacies, in ensuring
that their election processes are efficient, in avoiding voter confusion caused by an



                                                7
overcrowded ballot, and in avoiding the expense and burden of run-off elections.”
(Clements, supra, 457 U.S. at p. 965.)
       Given these competing, and potentially conflicting, interests, “It has never been
suggested that the [Constitution] automatically invalidates every substantial restriction on
the right to vote or to associate. Nor could this be the case under our Constitution where
the States are given the initial task of determining qualifications of voters who will elect
members of Congress.” (Storer, supra, 415 U.S. at p. 729.) “[T]he rule fashioned by the
Court to pass on constitutional challenges to specific provisions of election laws provides
no litmus-paper test for separating those restrictions that are valid from those that are
invidious under the Equal Protection Clause. The rule is not self-executing and is no
substitute for the hard judgments that must be made. Decision in this context, as in
others, is very much a ‘matter of degree,’ [citation], very much a matter of ‘consider[ing]
the facts and circumstances behind the law, the interests which the State claims to be
protecting, and the interests of those who are disadvantaged by the classification.’ ” (Id.
at p. 730.) The reviewing court “must first consider the character and magnitude of the
asserted injury to the rights protected by the First and Fourteenth Amendments that the
plaintiff seeks to vindicate. It then must identify and evaluate the precise interests put
forward by the State as justifications for the burden imposed by its rule. In passing
judgment, the Court must not only determine the legitimacy and strength of each of those
interests, it also must consider the extent to which those interests make it necessary to
burden the plaintiff’s rights. Only after weighing all these factors is the reviewing court
in a position to decide whether the challenged provision is unconstitutional.” (Anderson,
supra, 460 U.S. at p. 789.) “The inquiry is whether the challenged restriction unfairly or
unnecessarily burdens the ‘availability of political opportunity.’ ” (Clements, supra,
457 U.S. at p. 964.) Regulations imposing severe burdens on plaintiffs’ rights must be
narrowly tailored and advance a compelling state interest. Lesser burdens, however,
trigger less exacting review. (Timmons v. Twin Cities Area New Party (1997) 520 U.S.
351, 358 (Timmons).) “[T]he State’s important regulatory interests are generally



                                              8
sufficient to justify reasonable, nondiscriminatory restrictions.” (Anderson, at p. 788, fn.
omitted.)
       3. The Constitutionality of Open Primaries
       The top-two system represents a qualitative change in the manner in which general
election candidates have traditionally been selected in the United States. The Supreme
Court cases from the last century establishing the electoral interests of minor parties
generally featured primary elections whose purpose was to permit voters from the
participating parties to select the parties’ general election nominees, rather than to narrow
the range of candidates in a nonpartisan manner. The principle concern of these earlier
ballot access decisions was to ensure minor parties did not suffer undue barriers to
placing their candidates on the ballot, relative to their major-party brethren. In the
context of the traditional system, however, the court rejected any absolute right of minor-
party candidates to appear on the ballot, finding “an important state interest in requiring
some preliminary showing of a significant modicum of support before printing the name
of a political organization’s candidate on the ballot—the interest, if no other, in avoiding
confusion, deception, and even frustration of the democratic process at the general
election.” (Jenness v. Fortson (1971) 403 U.S. 431, 442 (Jenness); see Munro v.
Socialist Workers Party (1986) 479 U.S. 189, 193–195 (Munro).)
       The states’ electoral approach had begun to evolve by the time of California
Democratic Party v. Jones (2000) 530 U.S. 567 (Jones), in which the court considered a
constitutional challenge to a so-called “blanket primary,” a variant of the traditional
primary. Although the purpose of the blanket primary was to select party nominees, all
primary election candidates were listed on a single ballot and voters were permitted to
vote for the candidate of their choice, without regard to their party membership. Because
the candidate from each political party receiving the most votes became the party’s
nominee, each party’s nominee was determined, in part, by nonmembers. (Id. at p. 569.)
In Jones, a major party contended the blanket primary violated its rights of association by
forcing it to accept the participation of nonmembers in the selection of its nominees. The
Supreme Court agreed, noting, “In no area is the political association’s right to exclude


                                              9
more important than in the process of selecting its nominee.” (Id. at p. 575.) Because the
court found a significant burden on associational rights, it applied strict scrutiny and
found the state’s asserted interests in support of the blanket primary, including the
selection of more centrist candidates in “safe” districts, less than compelling. (Id. at
pp. 580, 582, 584.)
          In addition to finding the state’s asserted interests in the blanket primary not
compelling, the court noted there was a more narrowly tailored alternative to accomplish
the state’s purpose: the nonpartisan open primary, followed by a top-two runoff election.
(Jones, supra, 530 U.S. at p. 585.) As the court held, the top-two system “has all the
characteristics of the partisan blanket primary, save the constitutionally crucial one:
Primary voters are not choosing a party’s nominee. Under a nonpartisan blanket primary,
a State may ensure more choice, greater participation, increased ‘privacy,’ and a sense of
‘fairness’—all without severely burdening a political party’s First Amendment right of
association.” (Id. at pp. 585–586.) The Jones court thereby gave its constitutional
imprimatur to the top-two system, at least in dictum.
          In Washington State Grange v. Washington State Republican Party (2008)
552 U.S. 442 (Washington State Grange I), the Supreme Court formally addressed the
constitutionality of the top-two system, confirming it withstands the type of constitutional
challenge asserted in Jones. The court rejected the argument, at least as a facial
challenge, that an open nonpartisan primary was not materially different from a blanket
primary because the prevailing candidate affiliated with a particular party in the
nonpartisan primary would become the party’s “de facto” nominee in the general
election. (Washington State Grange I, at pp. 452–453.) While Washington State
Grange I is not dispositive here, since it considered only the impact of the top-two system
on parties’ interest in selecting their own nominees, Jones and Washington State Grange
I refute any claim that the system necessarily burdens associational and ballot access
rights.
          Since Washington State Grange I, the top-two system has been sustained against a
series of other constitutional challenges, although not the precise challenges asserted by


                                                10
plaintiffs here. Following remand in Washington State Grange I, the Ninth Circuit
rejected a claim by the Libertarian Party that its “fundamental right of access to the
ballot” was violated because the top-two system “makes it difficult for a minor-party
candidate to progress to the general election ballot.” (Wash. State Republican Party v.
Wash. State Grange (9th Cir. 2012) 676 F.3d 784, 793, 794 (Washington State
Grange II).) In making the argument, the party relied primarily on Anderson, which
found that a March deadline for the filing of candidacy petitions by independent
candidates for the November general election violated their voting and associational
rights because it arose several months before the major parties designated their candidates
in the primary. As the Ninth Circuit explained, Anderson “held that the early filing
deadline placed an unconstitutional burden on voting and associational rights because it
prevented independents from taking advantage of unanticipated political opportunities
that might arise later in the election cycle and required independent candidates to gather
petition signatures at a time when voters were not attuned to the upcoming campaign.”
(Washington State Grange II, at p. 794.) In finding no similar flaw in the top-two
system, the court noted the Washington primary occurred in August, not March, and the
system treated major- and minor-party candidates alike, in contrast to the electoral law
rejected in Anderson. (Washington State Grange II, at pp. 794–795.)6
       In Field, supra, 199 Cal. App. 4th 346, the court upheld California’s top-two
system against the claim it violates the constitutional rights of candidates who are not
affiliated with a qualified party because it requires such candidates to state “no party

       6
         The trial court relied heavily on the Ninth Circuit’s decision in Washington State
Grange II in ruling against plaintiffs, and plaintiffs extensively criticize the decision and
distinguish California’s top-two system from that of Washington State. While we find
the distinctions largely unpersuasive, we conclude the constitutional arguments made by
plaintiffs in the present lawsuit are substantively different from those considered by the
Supreme Court and Ninth Circuit in the Washington State Grange cases. To the extent
plaintiffs intend to repeat their claim in the complaint that the gap between the June
primary and November general election is significant under Anderson, however, we agree
with the Ninth Circuit that it does not render the top-two system unconstitutional.
(Washington State Grange II, supra, 676 F.3d at pp. 794–795.)


                                             11
preference” on the ballot or to leave their party preference blank, rather than permitting
them to designate themselves as independent or aligned with a nonqualified party. (Id. at
pp. 355–360.) It also rejected a constitutional challenge to the absence of write-in votes
in the general election.7 (Id. at pp. 366–370.) Essentially the same arguments were
rejected in Chamness v. Bowen (9th Cir. 2013) 722 F.3d 1110 at pages 1115, 1116–1121.
B. Plaintiffs’ Contentions
       Plaintiffs assert a somewhat different series of challenges to the constitutionality
of the top-two system. First, they argue the top-two system denies their candidates the
constitutional right to appear on the general election ballot if the parties have
demonstrated a “ ‘modicum of support.’ ” Second, they contend the top-two system’s
typical elimination of minor-party candidates in the primary election severely burdens
their voting and associational rights by restricting their participation in the election
process to the primary, when voter attention and participation are substantially less than
at the time of the general election.8 Finally, they contend the top-two system violates
their right to equal protection of the laws by “withdrawing [their] access to the general
election.”9
       We review independently a trial court’s ruling sustaining a demurrer without leave
to amend. (Arce v. Childrens Hospital Los Angeles (2012) 211 Cal. App. 4th 1455, 1470

       7
         Plaintiffs allude in their briefs to the absence of write-in votes at the general
election. To the extent plaintiffs intend to raise that absence as a constitutional claim
here, we follow Field in rejecting it.
       8
         Although plaintiffs appear to articulate the first two arguments separately, their
briefs mix them indiscriminately, at times treating the two arguments as aspects of a
single argument. This mixing has the effect of confusing the constitutional issues raised
by the top-two system, and for clarity we analyze them separately.
       9
         In arguing their case, plaintiffs make no attempt to distinguish between the
impact of Proposition 14 on the rights of the parties, the party members, and the parties’
candidates. Rather, they argue their case from the perspective of the party plaintiffs,
without articulating any separate arguments on behalf of the individual plaintiffs. We
take the same approach, evaluating their arguments from the perspective of the party
plaintiffs. We are not persuaded the individuals could make materially different
arguments.


                                              12
(Arce).) Normally we would apply the California standard of review for grant of a
demurrer, which requires us to “review the allegations of the operative complaint for
facts sufficient to state a claim for relief.” (C.A. v. William S. Hart Union High School
Dist. (2012) 53 Cal. 4th 861, 866.) Because plaintiffs’ claims are pleaded under
section 1983 of title 42 of the United States Code, however, we apply the federal standard
for review of the grant of a motion to dismiss. Under that standard, “dismissal is proper
only where ‘it appears beyond doubt that the plaintiff can prove no set of facts in support
of the claims that would entitle him to relief.’ ” (Arce, at p. 1471.) Either way, we
“ ‘must assume the truth of the complaint’s properly pleaded or implied factual
allegations. [Citation.] . . . In addition, we give the complaint a reasonable interpretation,
and read it in context.’ ” (Id. at p. 1470.)
       1. The Right to Appear on the General Election Ballot
       We find no support for plaintiffs’ claim of a constitutional right to have their
candidates appear on the general election ballot upon the showing of a modicum of
support, as the term “general election” is used in California’s top-two system. The minor
parties unquestionably have a right to fair and equal participation in the process by which
officeholders are selected, but this right is satisfied by participation in an open
nonpartisan primary election in which every candidate has an equal opportunity,
regardless of party affiliation, to advance to the general election.
       In the various ballot access cases, the Supreme Court was required to resolve the
balance between the electoral rights of would-be candidates who lacked the support of
the major parties with the interest of the state in limiting the complexity of the ballot by
screening out candidates who were unable to demonstrate a realistic chance of electoral
success. In the end, the court came down largely on the side of the minor-party and
independent candidates, ruling they must be permitted on the ballot if they are able to
demonstrate a “modicum” of public support. (Jenness, supra, 403 U.S. at p. 442.) In
deciding these cases, the Supreme Court never distinguished doctrinally between access
to the primary election and access to the general election. The objective in each, from
Williams, supra, 393 U.S. 23, on, was minor-party access to the electoral process—that


                                               13
is, to the process that culminates in election to public office. A party’s participation in a
particular election was constitutionally relevant only as the means to the end of placing
the party’s candidates in a fair and equal position to be elected.
       In applying the Supreme Court decisions addressing the right to ballot access, it is
essential to recognize the difference between the electoral system enacted by
Proposition 14 and the classic system considered in these decisions. In the classic
system, the functions of the primary election and the general election were substantively
different. The primary election settled “intraparty competition” by reducing the number
of contenders within each party to a single nominee. (American Party of Texas v. White
(1974) 415 U.S. 767, 781.) The general election then allowed the voters to choose
among the parties’ nominees. With the exception of independent candidates, the
candidates in the general election were chosen by the party members, not by voters
generally. The general election was therefore the first time the candidates faced the
electorate, rather than solely the members of their own party.
       While California has retained the designations “primary” and “general” election,
the functions of the two elections have changed considerably from the classic system. As
the Elections Code confirms, the purpose of the primary election is no longer to
determine party nominees, but instead to narrow the slate of candidates. (Id., § 359.5.)
Membership in a qualified party is no longer a precondition to participation in the
primary election, since the primary election no longer selects party nominees, and
political parties therefore no longer play a formal role in determining the slate of
candidates at either election. Rather, the primary election now allows the electorate to
reduce the universe of all candidates to two, and the general election reduces those two to
a single winner. Both elections are “general” elections, in the sense that the entire
electorate votes in both elections and voters can select any of the candidates. In




                                              14
substance, the classic primary election has been eliminated, and the general election has
been expanded into a two-step process.10
       Accordingly, for the purposes of the ballot access cases, access to California’s
primary election is constitutionally indistinguishable from access to the general election.
Under the ballot access cases, there is no doubt that candidates who are able to
demonstrate a “modicum of support” are entitled to a spot on the primary election ballot,
since participation in the primary election is a necessary first step in the electoral process.
In light of existing precedent, which authorizes the states to require a demonstration of
the support of as much as 5 percent of the electorate for placement on the primary ballot
(Jenness, supra, 403 U.S. at pp. 438–442), the minimal signature requirements imposed
by the Elections Code easily pass constitutional muster. Further, and importantly,
candidates affiliated with minor parties face exactly the same requirements for
participation as those affiliated with the major parties.
       Under the top-two system, advancement from the primary election to the general
election requires a demonstration, not of a “modicum” of support, but of “top-two”
electoral success. There is nothing inherently unconstitutional about this requirement.
As the Supreme Court has noted repeatedly, the point of the electoral process is to
determine the candidate with the most support among voters and eliminate the remainder.
(See Storer, supra, 415 U.S. at p. 735 [the electoral process “functions to winnow out and
finally reject all but the chosen candidates”].) The primary election is the first step in this
process. Because Proposition 14 provides a full and fair opportunity for all candidates to
compete for election on a materially equal basis, California’s decision to split this process
in two does not deprive plaintiffs of meaningful access to the ballot.



       10
          The interveners characterize plaintiffs as challenging Proposition 14’s
elimination of an official role for political parties in the electoral process and argue the
long-standing history of California’s nonpartisan elections for, among others, judicial
offices belies any constitutional claim based on a claimed right of parties to an official
electoral role. We have scoured plaintiffs’ briefs and find no trace of a challenge to this
aspect of Proposition 14. Thus, we do not address such an argument.


                                              15
       A hypothetical illustrates the point. Plaintiffs’ constitutional objection would
appear to be mooted if California simply eliminated the general election and awarded
elective office to the winner of the primary election. They could not complain they were
unfairly denied access to the general election if elective office was awarded to the person
who received the most votes in the primary election, since minor-party candidates would
participate in the election with the same opportunity as any other candidate to win
elective office. It is therefore difficult to imagine how California violates plaintiffs’
electoral rights by deciding to conduct a runoff between the top-two primary candidates,
rather than awarding elective office outright to the winner. On the contrary, plaintiffs are
benefited by having a second shot at office in the event their candidate is a primary
runner-up. Proposition 14 does nothing more than provide this second chance.
       A somewhat similar system for narrowing participation in the general election was
approved by the Supreme Court in Munro, supra, 479 U.S. 189. At the time, minor
parties in the State of Washington, rather than choosing their nominee in the primary
election, were required to select a nominee at a party convention for placement on the
primary ballot. In order to advance to the general election ballot, that nominee was
required to obtain at least 1 percent of the votes in a blanket primary, at which voters
could cast their ballot for any primary candidate, regardless of party affiliation. (Id. at
pp. 191–192.) After recognizing that states “may require a preliminary showing of
significant support before placing a candidate on the general election ballot” (id. at
p. 194), the court held: “The primary election in Washington . . . is ‘an integral part of
the entire election process . . . [that] functions to winnow out and finally reject all but the
chosen candidates.’ [Citation.] We think that the State can properly reserve the general
election ballot ‘for major struggles,’ [citation], by conditioning access to that ballot on a
showing of a modicum of voter support. In this respect, the fact that the State is willing
to have a long and complicated ballot at the primary provides no measure of what it may
require for access to the general election ballot. The State of Washington was clearly
entitled to raise the ante for ballot access, to simplify the general election ballot, and to
avoid the possibility of unrestrained factionalism at the general election.” (Id. at p. 196.)


                                              16
The court acknowledged the 1-percent rule had the effect of excluding most minor-party
candidates from the general election ballot (id. at pp. 196–197), but it found no
constitutional deficiency in this exclusion, explaining: “Washington virtually guarantees
. . . candidate access to a statewide ballot. . . . It is true that voters must make choices as
they vote at the primary, but there are no state-imposed obstacles impairing voters in the
exercise of their choices. Washington simply has not substantially burdened the
‘availability of political opportunity.’ ” (Id. at p. 199.)
       The 1-percent rule approved in Munro is constitutionally indistinguishable from
the elimination of lesser candidates by the primary election under Proposition 14. In both
cases, the primary election provided candidates equal opportunity to demonstrate success
with the general electorate, and in both cases the slate of candidates was narrowed solely
on the basis of their demonstrated electoral appeal. Just as in Munro, the effect is to
“reserve the general election ballot ‘for major struggles.’ ” (Munro, supra, 479 U.S. at
p. 196.)
       2. Restriction to Participation in the Primary Election
       Plaintiffs also contend their rights of political expression are unconstitutionally
burdened because the top-two system effectively limits their electoral efforts to the
primary election, which occurs several months prior to the general election and ordinarily
attracts less attention and voter participation than the general election. This contention is
not premised on any alleged burden placed on the right to “cast their votes effectively.”
(Williams, supra, 393 U.S. at p. 30.) That is, plaintiffs neither allege nor argue their
candidates’ chances to gain elective office are prejudiced by the relative lack of voter
participation in primary elections.11 Rather, plaintiffs’ concern is their candidates are



       11
         Most obviously, plaintiffs do not allege that their candidates receive a smaller
percentage of the vote by virtue of their participation in the primary election, thereby
making it more difficult for them to advance to the general election. One could imagine,
on the contrary, that minor-party supporters might be more engaged in the political
process and therefore would be more likely to vote in the primary election than major-
party members. Accordingly, the splitting of the general election into two steps may

                                               17
excluded from the ballot at the time when they would have the largest audience for their
electoral activities.
       As discussed above, we resolve such a claim by evaluating the significance of the
interests advanced by the plaintiffs and the degree to which those interests are burdened
by the electoral regulation, and weighing against this burden the interests advanced by the
state to justify it. (See Anderson, supra, 460 U.S. at p. 789.)
       We find any burden placed on plaintiffs’ expressive rights by their alleged
relegation to the primary to be modest. It is important to recognize that plaintiffs are not
excluded from the electoral process altogether. Because minor parties are permitted to
promote candidates in the primary election on the same terms as any other party,
plaintiffs are fully able to communicate their message through the electoral process at
that time. Further, even at the time of the general election, plaintiffs are in no way
excluded from many expressive activities associated with the electoral process. Even
without a candidate on the ballot in November, plaintiffs may organize their members,
communicate their message through advertising and events, support or oppose candidates
who are on the ballot, and engage in any other appropriate political activity. The lack of
a candidate in no way prevents plaintiffs from participating in the various election-related
political activities at the time of the general election. It merely prevents them from using
a candidacy as the vehicle for such activities.
       Plaintiffs point out that because of the common failure of minor-party candidates
to reach the general election under the top-two system, minor parties are generally denied
access to certain expressive activities that are available only to parties with a candidate on
the general election ballot, notably the opportunity to state their views in the official voter
pamphlet and the chance to participate in candidate debates. Even when these
opportunities are denied them, however, the minor parties have access to a variety of
other political activities and avenues of communication at the time of the general


actually promote the electoral success of minor-party candidates. In any event, there is
no allegation their electoral performance suffers under the top-two system.


                                              18
election, as noted above. Further, they can take advantage of the full range of activities at
the time of the primary election. The absence of a candidate on the general election
ballot therefore places at most a modest burden on their efforts to communicate their
message to the electorate.12
       Particularly relevant to plaintiffs’ claim is Timmons, supra, 520 U.S. 351, in which
the Supreme Court considered a state law that precluded a single candidate from
appearing on the ballot as a nominee for more than one political party. Both the Timmons
respondent, a minor party, and a larger party had nominated the same person for a state
legislative office. Because that candidate chose to be listed as the nominee of the larger
party, the effect of the law was to preclude the minor party from listing its nominee as
such on the ballot. In holding the preclusion did not place a “severe[] burden” on the
minor-party members’ rights of association, the court reasoned the regulation applied
equally to all parties, did not interfere in the party’s internal affairs, and did not prevent
the party from “developing and organizing.” (Id. at pp. 359, 360–361.) As the court
noted, even without a candidate on the ballot, the party was not excluded “from
participation in the election process. [Citations.] The . . . Party remains free to endorse
whom it likes, to ally itself with others, to nominate candidates for office, and to spread
its message to all who will listen.” (Id. at p. 361.) In considering the party’s claim the
ban burdened its right to communicate the identity of its nominee, the court held it was
“unpersuaded, however, by the Party’s contention that it has a right to use the ballot itself


       12
          As noted above, plaintiffs tend to mix the first two claims in making their
appellate arguments. For example, they claim without explanation in their reply brief
that the top-two system “deprives a large majority of California voters from accessing
diverse political viewpoints when they elect candidates for statewide office.” Plaintiffs’
ambiguous use of the term “accessing . . . political viewpoints” could refer to receiving
political messages, or it could refer to voting for candidates advocating those messages.
Assuming the first meaning, nothing in the top-two system prevents the minor parties
from communicating their political views at the time of the general election or voters
from “accessing” those views. The top-two system merely precludes the minor parties
from using the vehicle of a candidacy for that purpose. To the extent plaintiffs intend the
second meaning, we reject their argument for the reasons stated in section II.B.1., ante.


                                               19
to send a particularized message . . . . Ballots serve primarily to elect candidates, not as
fora for political expression. [Citation.] . . . The Party retains great latitude in its ability
to communicate ideas to voters and candidates through its participation in the campaign,
and Party members may campaign for, endorse, and vote for their preferred candidate
even if he is listed on the ballot as another party’s candidate.” (Id. at p. 363.) In the same
way, plaintiffs remain free at the time of the general election to participate in expressive
political activity, whether or not they have a candidate on the ballot.
       An argument similar to plaintiffs’ was made by the plaintiffs in Munro, who
protested their exclusion from the general election by the requirement of a 1-percent vote
in the primary. In arguing for the significance of the exclusion, the plaintiffs noted voter
participation in primary elections was considerably less than in general elections.
(Munro, supra, 479 U.S. at p. 198.) In finding the exclusion from the general election did
not impose a severe burden for this reason, the court held: “States are not burdened with
a constitutional imperative to reduce voter apathy or to ‘handicap’ an unpopular
candidate to increase the likelihood that the candidate will gain access to the general
election ballot. . . . [¶] . . . It can hardly be said that Washington’s voters are denied
freedom of association because they must channel their expressive activity into a
campaign at the primary as opposed to the general election.” (Id. at pp. 198–199.)
       Weighed against the, at most, modest burden imposed on plaintiffs’ expression are
the state’s asserted interests in replacing the partisan primary with a two-step general
electoral process. In discussing the state’s interests, the Secretary refers us to the official
pamphlet distributed by the state to voters at the time of the election. (See Robert L. v.
Superior Court (2003) 30 Cal. 4th 894, 901 [court can look to official pamphlet to
determine voters’ intent in enacting an initiative].) In that pamphlet, the promoters of
Proposition 14 argued to the voters it would improve the electoral process by
(1) permitting independent voters to participate in the process of narrowing candidates for
the general election, (2) allow individual primary election voters a wider range of
candidate options, (3) lessen the influence of the major parties in selecting candidates,



                                               20
and (4) “help elect more practical office-holders who are more open to compromise.”
(Ballot Pamp., Primary Elec. (June 8, 2010) argument in favor of Prop. 14, p. 18.)
       The first interest alone is sufficient to justify the limited burden on minor-party
associational rights imposed by the top-two system. (See Washington State Grange I,
supra, 552 U.S. at p. 458.) According to records submitted by interveners, independent
voters constituted 20.18 percent of the electorate in 2010.13 Yet so long as the primary
election served to select party nominees, the state was precluded by the Supreme Court’s
decision in Jones, supra, 530 U.S. 567, from granting independent voters the right to
participate in the narrowing of candidates for the general election.14 In effect, their
choices at the general election could be determined for them by the members of the
qualified parties. The top-two system, by moving away from a party-based primary
election, gives to this substantial bloc of independent voters the right to participate
equally in the important first stage of the electoral process. This rational and
nondiscriminatory interest alone justifies any modest burden imposed by the top-two
system on plaintiffs’ associational interests. (See Anderson, supra, 460 U.S. at p. 788,
fn. omitted [“the State’s important regulatory interests are generally sufficient to justify
reasonable, nondiscriminatory restrictions”].)
       In discussing the state’s interest, plaintiffs choose to focus on the final claim of the
Proposition 14 promoters, contending an interest in narrowing the ideological range of
candidates was ruled invalid in Jones. In that case, which held unconstitutional an open
partisan primary, the Supreme Court found insufficient the state’s declared interest in
“broadening the range of choices favored by the majority” by facilitating the selection of


       13
         Plaintiffs have submitted more recent data in a request for judicial notice, filed
December 18, 2014, which we grant. According to the new data, the percentage of
registered voters in California who state no party preference had increased to 23.29
percent by 2014. We also grant the parties’ various requests for judicial notice
submitting purported new authority.
       14
          Consistent with the Supreme Court’s ruling in Jones, nonaffiliated voters were
permitted to vote in partisan primary elections only if the political parties consented to
their participation. (Elec. Code, § 13102, subd. (b).)


                                              21
less partisan party nominees. (Jones, supra, 530 U.S. at p. 584.) That ideological
narrowing, however, was imposed by nonparty members on the parties. The Supreme
Court quite rightly questioned whether the state had a valid interest in dictating to the
parties the ideology of their nominees. By contrast, under the top-two system the
electorate narrows its own choices in the general election through its voting in the
primary, and any ideological choices are incidental to the process of narrowing the field
of candidates. The narrowing process results in the two candidates favored by the largest
number of voters and ensures the ultimate winner enjoys the support of a majority of
voters. With respect to that interest, the Supreme Court recognized as long ago as
Williams that “the State does have an interest in attempting to see that the election winner
be the choice of a majority of its voters.” (Williams, supra, 393 U.S. at p. 32.)
       In their reply brief, plaintiffs lean heavily on Anderson to support their argument,
but Anderson was concerned primarily with access to the ballot, rather than the
expressive activities incidental to candidacy. As noted above, the Anderson court
invalidated a filing deadline that required independent and new-party candidates to file
for election well in advance of established party candidates, reasoning the early filing
requirement could limit the range of candidates available to the electorate because
independent and new-party candidacies often arose in reaction to the activities of the
other parties. (Anderson, supra, 460 U.S. at p. 792.) As the court explained, “The right
to vote is ‘heavily burdened’ if that vote may be cast only for major-party candidates at a
time when other parties or other candidates are ‘clamoring for a place on the ballot.’ ”
(Id. at p. 787.) Accordingly, Anderson was concerned with a reduction in the range of
candidates, rather than the expressive activities associated with candidacy. As discussed
at length in the section II.B.1., ante, the top-two system provides an equal “place on the
ballot” for minor- and major-party candidates. It therefore does not limit the range of
candidates available to the voters in the manner that motivated the Anderson court.
       3. Equal Protection
       Plaintiffs’ equal protection claim, as articulated in their opening brief, is
considerably different from the allegation of impermissible motive in their complaint.


                                              22
Plaintiffs now contend their right to equal protection was violated because, under the top-
two system, they no longer have a guaranteed spot on the general election ballot. Perhaps
anticipating the argument that they never had a right to appear on the general election
ballot, plaintiffs argue, citing Romer v. Evans (1996) 517 U.S. 620 (Romer), that the
equal protection clause “forbids the unjustified withdrawal of an established privilege or
protection from a class of disfavored individuals, even if that right may not have been
required by the Constitution in the first place.”
       The equal protection clause “ ‘requires that all persons subjected to . . . legislation
shall be treated alike, under like circumstances and conditions, both in the privileges
conferred and in the liabilities imposed.’ [Citation.] When those who appear similarly
situated are nevertheless treated differently, the Equal Protection Clause requires at least
a rational reason for the difference, to ensure that all persons subject to legislation or
regulation are indeed being ‘treated alike, under like circumstances and conditions.’ ”
(Engquist v. Oregon Dept. of Agriculture (2008) 553 U.S. 591, 602.)
       The success of plaintiffs’ claim that they are denied equal protection by the top-
two system is gravely hampered by the system’s manifestly equal treatment of all
qualified political parties. All candidates who file the necessary papers are entitled to a
place on the primary ballot, regardless of their party preference. No greater requirements
are placed on candidates expressing a preference for a minor party. Similarly, all
successful primary election candidates are entitled to advance to the general election,
regardless of their party preference. Candidates listing a preference for a minor party
who appeal to a sufficiently broad swath of the electorate have the same opportunity to
advance as similar candidates expressing a preference for a major party. There simply is
no distinction, invidious or otherwise, made by Proposition 14 on the basis of party
preference.
       Taking plaintiffs’ characterization of the holding of Romer at face value, by
plaintiffs’ own admission an equal protection violation does not occur under Romer
unless an established privilege has been withdrawn from “a class of disfavored
individuals.” In Romer, that disfavored group was persons with a same-sex or bisexual


                                              23
orientation. (Romer, supra, 517 U.S. at p. 624.) At issue was a provision of the Colorado
Constitution prohibiting the enactment of laws to protect persons from discrimination on
the basis of “ ‘homosexual, lesbian or bisexual orientation, conduct, practices or
relationships.’ ” (Ibid.) The constitution had no similar ban on the protection of other
classes of persons from discrimination. (Ibid.) The top-two system, in contrast, makes
no analogous distinction among candidates or political parties. The established privilege
cited by plaintiffs—the right to place a party nominee on the general election ballot—has
been withdrawn from all political parties equally. Under Proposition 14, there is no
“disfavored” class of parties.
       Plaintiffs base their equal protection argument not on the elements of the electoral
system but on its impact, which they contend is more severe for minor-party candidates.
While plaintiffs contend the top-two system prevents minor-party candidates from
advancing to the general election, it has exactly the same impact on major-party
candidates who fail to garner a top-two finish. As statistics provided by the Secretary to
the trial court demonstrate, 30 major-party candidates in the 2012 primary election
received 20 percent or more of the vote and failed to advance to the general election.
When precluding access to the general election ballot, the statute makes no distinction on
the basis of party affiliation. Plaintiffs allege, nonetheless, that minor-party candidates
are more severely disadvantaged by the top-two system because they fail to advance far
more often than major-party candidates. The cause of this disparity, however, does not
lie in the electoral system. Rather, the differential failure to advance is a direct result of
the minor-party candidates’ failure to attract the votes of a sizeable portion of the
electorate. The state has no equal protection obligation to compensate for the minor
parties’ lack of general electoral appeal. (Munro, supra, 479 U.S. at p. 198.)
       In their reply brief, plaintiffs reprise the claim made in the complaint that the
voters enacted Proposition 14 with the “improper purpose” of eliminating minor-party
candidates from the general election ballot, relying on statements in the voter pamphlet.
By failing to raise this argument in their opening brief, plaintiffs waived it. (Mt. Hawley
Ins. Co. v. Lopez (2013) 215 Cal. App. 4th 1385, 1426.) In any event, nothing in the ballot


                                              24
pamphlet or the statements pleaded in the complaint suggests an intent, either among the
promoters of Proposition 14 or the voters, specifically to disadvantage minor-party
candidates. The change in the electoral system may have had the effect of diminishing
the minor parties’ presence on the general election ballot, but there is nothing to suggest
this was an objective of the promoters and the voters.15
       4. The Trial Court’s Grant of a Demurrer
       Plaintiffs argue that the trial court was required to permit them “to investigate the
historical record, analyze statistical data, and develop expert testimony” before it could
evaluate the nature of the burden imposed on their constitutional rights and weigh that
burden against the state’s asserted interests. In order to earn the right to make an
evidentiary record, however, plaintiffs were first required to satisfy Code of Civil
Procedure section 425.10, by pleading facts sufficient to support their causes of action.
For the reasons explained above, we agree with the trial court that, after two opportunities
to amend their initial complaint, plaintiffs failed to plead facts demonstrating the
unconstitutionality of Proposition 14. Nor does it appear plaintiffs could prove such
facts. Plaintiffs suggest no different set of facts they would have pleaded if granted leave
to amend. The demurrer was, therefore, properly sustained.
       Plaintiffs argue a demurrer was inappropriate because they intend to make an “as
applied” challenge to Proposition 14, rather than a facial challenge. (See generally
Washington State Grange I, supra, 552 U.S. at pp. 449–451.) Generally, a facial
challenge to the constitutionality of legislation “considers only the text of the measure
itself, not its application to the particular circumstances of an individual.” (Tobe v. City


       15
          Because we find no substance to plaintiffs’ “improper purpose” argument, we
deny the interveners’ motion to strike this portion of plaintiffs’ reply brief. We also deny
the separate motions for judicial notice submitted by plaintiffs and interveners.
Plaintiffs’ motion seeks judicial notice of voter statistics that do not add materially to the
evidence and allegations already in the record. Interveners’ request addresses a legal
argument plaintiffs made below, that Proposition 14 makes it more difficult for minor
parties to remain qualified by obtaining a 2-percent vote in the gubernatorial general
election. Plaintiffs have not raised that argument on appeal.


                                             25
of Santa Ana (1995) 9 Cal. 4th 1069, 1084.) In contrast, an “as applied” challenge to the
constitutionality of legislation involves an otherwise facially valid measure that has been
applied in a constitutionally impermissible manner. This type of challenge “contemplates
analysis of the facts of a particular case or cases to determine the circumstances in which
the [measure] has been applied and to consider whether in those particular circumstances
the application deprived the individual to whom it was applied of a protected right.”
(Ibid.)
          Plaintiffs’ argument confuses pleading with proof. A plaintiff who asserts an as
applied constitutional challenge is not excused from procedural pleading requirements.
As discussed above, to avoid dismissal on demurrer, plaintiffs were required to plead
facts supporting the elements of their claims. This is equally true of as applied and facial
constitutional challenges. (See Stone v. Board of Election Com’rs for City of Chi
(7th Cir. 2014) 750 F.3d 678, 686 [“there is nothing remarkable about granting a motion
to dismiss in an election-law case if careful consideration of the complaint shows that the
plaintiff has not stated a claim”].)
                                       III. DISPOSITION
          The judgment of the trial court is affirmed.




                                                    _________________________
                                                    Margulies, J.


We concur:


_________________________
Humes, P.J.


_________________________
Banke, J.



                                               26
Trial Court: Alameda County Superior Court

Trial Judge: Hon. Lawrence John Appel

Counsel:

Siegel & Yee, Dan Siegel and Michael Siegel for Plaintiffs and Appellants Michael
Rubin, Steve Collett, Marsha Feinland, Charles L. Hooper, Katherine Tanaka, C. T.
Weber, Cat Woods, Green Party of Alameda County, Libertarian Party of California, and
Peace and Freedom Party of California.

Business, Energy, and Election Law, PC, and Gautam Dutta for Green Party of California
as Amicus Curiae on behalf of Plaintiffs and Appellants.

Kamala D. Harris, Attorney General, Douglas J. Woods, Assistant Attorney General,
Mark R. Beckington and Peter H. Chang, Deputy Attorneys General for Defendant and
Respondent Alex Padilla, as Secretary of State.

Nielsen, Merksamer Parrinello Gross & Leoni, James R. Parrinello, Marguerite Mary
Leoni and Christopher E. Skinnell for Interveners and Respondents Independent Voter
Project, David Takashima, Abel Maldonado and Californians to Defend the Open
Primary.




                                         27